DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Response to Amendment	
Support for the amendments to claim 1 can be found in original claim 5 and Applicant’s Fig. 3.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered and are persuasive.

Claim Objections
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et all (US 458324 A, given in the 07/28/2021 IDS) in view of Todoroki et al (US 20200103183 A1).
Regarding claim 1, Koehler discloses a device for flow equalization of a liquid cooling system of battery energy storage, comprising a plurality of battery modules which are connected to the liquid cooling system in parallel (“three parallel stacks 9 of substantially planar bipolar cells 11”, Fig. 1, C2 / L64-65), each of the battery modules being connected to the liquid cooling system (“Cooling panels 15, 16…are interspersed between the stacks 9 and are pressed firmly thereagainst by means of side support brackets 17 and compression rods 19, so that good thermal conductivity is maintained between cells 11 and a cooling fluid that flows within the panels 15, 16”, Fig. 1, C3 / L12-19), and being provided with a cooling-fluid feeding inlet (shown as the side of panel 15 of cooling path 12 in which cooling fluid is provided from pump 21 to input pipe 29 in Fig. 2, C3 / L33-55). 
Koehler disclose an input manifold (25 in Fig. 2) provided with flow restriction orifices (28 in Fig. 2) and that cooling fluids that enter the feeding inlets are adjusted by the input manifolds and orifices to equal pressures (“One way of equalizing the resistances in all cooling paths 12 is to equalize the fluid pressures therethrough. This may be accomplished by providing input and output manifolds 25, 27 at the ends of each panel 15, 16, and positioning a series of orifices 28 in a common wall separating the input manifold 25 from the cooling panel 15, 16, as illustrated in FIG. 2”, C4 / L14-20, see annotated Koehler Fig. 2 below).
Koehler does not teach wherein a throttle pipe is provided in the feeding inlet and wherein an end of the throttle pipe in an axial direction is provided with a top wall, and the top wall is provided with one or more flow restriction orifices.
In a similar field of endeavor, Todoroki teaches a heat exchanger (101 in Fig. 3) including a lower header (11 in Fig. 3), a refrigerant inlet (14 in Fig. 3), and a flow passage resistance adjusting hole (16 in Figs. 3-4) formed at the center of an orifice plate (17 in Fig. 4, drawn to Koehler’s input manifold, P29-37). Todoroki teaches the orifice plate is used in order to install the flow passage resistance adjusting hole, but a throttle pipe may be used instead of the orifice plate (P41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Todoroki within the device for flow equalization of Koehler and substituted the input manifold of Koehler with a throttle pipe, given that Todoroki teaches a throttle pipe can be used in place of an orifice plate, such as the input manifold of Koehler, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
Even further, it would be obvious to design the throttle pipe with a top wall provided with one or more flow restriction orifices in order to, for example, ensure the holes are at the top of the pipe when attaching the top wall to the feeding inlet, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Furthermore, while modified Koehler does not meet the limitations wherein the throttle pipe is provided in the feeding inlet and wherein an end of the throttle pipe in an axial direction is provided with a top wall, this is merely a rearrangement of the parts of modified Koehler and it would have been obvious to one of ordinary skill in the art to rearrange modified Koehler to meet this limitation in order to, for example, fit into a certain space designated to the device, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 5, Koehler discloses “To substantially equalize the fluid pressures for all cooling paths 12, the orifices 28 are made monotonically increasingly bigger as the fluid moves away from the direction of pump 21, to compensate for the drops in pressure caused by cooling fluid exiting manifold 25 from those orifices 28 closer to pump 21” (C4 / L24-30). Therefore, one of ordinary skill in the art would be motivated to change the form/shape of the areas of the flow restriction orifices of different throttle pipes to be different depending on the desired location of the pump in order to continue to equalize the fluid pressures for all cooling paths respective of the pump’s location because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
The limitation “and by using different combinations of orifice diameters and orifice distributions resistance coefficients with which the cooling fluids flow through the throttle pipes are adjusted and turbulence coefficients after the cooling fluids flow through the throttle pipes are increased” is considered an “intended use” limitation. Modified Koehler discloses all of the recited structure of the claimed apparatus. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 8§ 2114 and 2173.05(g)).

Regarding claim 6, Koehler discloses multiple orifices in a wall of the input manifold, therefore it would be obvious to one of ordinary skill in the art to also provide these orifices in the top wall of the throttle pipe of modified Koehler.
The limitation “for fitting an assembling tool” is considered an “intended use” limitation. Modified Koehler discloses all of the recited structure of the claimed apparatus and any of the orifices disclosed are capable of fitting an assembling tool within. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See Jn re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the multiple orifices are capable of being used by a tool.

Regarding claim 7, modified Koehler discloses wherein the feeding inlet and a pipeline of the cooling fluid are integrally manufactured or separately manufactured; and the throttle pipe and the feeding inlet are integrally manufactured or separately manufactured (Koehler discloses the structures claimed and connects the structures, therefore they are either integrally manufactured or separately manufactured as there is no in-between).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Koehler et al (US 4578324 A, given in the 07/28/2021 IDS) in view of Todoroki et al (US 20200103183 A1) as applied to claim 1, and further in view of Wagner et al (US 20180175361 A1).
Regarding claim 2, modified Koehler does not meet the limitation wherein an outer wall of the throttle pipe is provided with an external thread, an inner wall of the feeding inlet is provided with an internal thread, and the throttle pipe and the feeding inlet are assembled together by using the external thread and the internal thread.
In a similar field of endeavor, Wagner teaches a rechargeable battery having an internal thread into which a pipe with an external thread can be screwed (P4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Wagner within the device of modified Koehler and provided an outer wall of the throttle pipe to be provided with an external thread, an inner wall of the feeding inlet to be provided with an internal thread, and the throttle pipe and the feeding inlet to be assembled together by using the external thread and the internal thread, because it is a commonly known means of attachment. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Koehler et al (US 4578324 A, given in the 07/28/2021 IDS) in view of Todoroki et al (US 20200103183 A1) as applied to claim 1, and further in view of Doornekamp et al (US 20160111694 A1).
Regarding claim 3, modified Koehler does not meet the limitation wherein the throttle pipe is provided with a clip or a snap slot, an inner wall of the feeding inlet is provided with a snap slot or a clip, and the throttle pipe and the feeding inlet are assembled together by snap fitting.
In a similar field of endeavor, Doornekamp teaches one or more snap fit connectors (24d in Fig. 4) are disposed at a first end (24a in Fig. 4) and a second end (24b in Fig. 4) of a cell bracket (24 in Fig. 4), as well as one or more corresponding snap fit connectors disposed in a base peripheral edge (16b in Fig. 3) of an internal base plate (16 in Fig. 3) and a top peripheral edge (18b in Fig. 3) of an internal top plate (18 in Fig. 3, P39, 42, 54). Doornekamp teaches the snap fit connectors are particularly advantageous for making a simple, fast yet strong connection of the cell brackets to the internal base plate and internal top plate (P54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Doornekamp within the device of modified Koehler and provided wherein the throttle pipe is provided with a clip or a snap slot, an inner wall of the feeding inlet is provided with a snap slot or a clip, and the throttle pipe and the feeding inlet are assembled together by snap fitting, because it is a commonly known means of attachment and Doornekamp teaches it makes a simple, fast yet strong connection between two structures.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al (US 4578324 A, given in the 07/28/2021 IDS) in view of Todoroki et al (US 20200103183 A1) as applied to claim 1, further in view of Kim et al (US 20140045041 A1).
Regarding claim 4, modified Koehler does not meet the limitation wherein after the throttle pipe has been inserted into the feeding inlet, the throttle pipe and the feeding inlet are assembled together by welding or adhesion.
In a similar field of endeavor, Kim teaches a first pipe and a second pipe may be welded to each other while the second pipe is inserted in the first pipe (P75). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Kim within the device of modified Koehler and provided wherein after the throttle pipe has been inserted into the feeding inlet, the throttle pipe and the feeding inlet are assembled together by welding or adhesion, because it is a commonly known means of attachment. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al (US 4578324 A, given in the 07/28/2021 IDS) in view of Todoroki et al (US 20200103183 A1) as applied to claim 1, further in view of Anderson (US 20150176731 A1)
Regarding claim 8, modified Koehler does not meet the limitation wherein the outer wall of the feeling inlet is provided with a flange, however this is merely a change of shape of the outer wall of the feeding inlet and it would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to have changed the shape of the outer wall to include a flange in order to, for example, provide another means of connection to the feeding inlet, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Modified Koehler does not meet the limitation wherein an outer wall of the feeding inlet is provided with a retreat stopping slot, and an inner wall of the feeding inlet is provided with a limiting mechanism, to limit and fix the throttle pipe.
In a similar field of endeavor, Anderson teaches flanged fittings with features that provide enhanced structural integrity and function for use in pipeline operations (Abstract). Anderson teaches a flanged fitting (101 in Fig. 5) includes an angled outer surface (42, 142) and an outer vertical surface (48, 148), and between the outer vertical surface (48, 148) and the angled outer surface (54, 154), are curved transition surface (46, 146) and curved transition surface (52, 152), respectively (Figs. 1 and 5, P50). Anderson teaches the curved transition surfaces can be formed by having the vertical surface (48, 148) curve into the angled surfaces (42, 142) and (54, 154, P50). Anderson teaches the presence of the curved transition surfaces (46, 146) and (52, 152) enhances the structural integrity of the fitting (P50).
Anderson also teaches a fitting (1 in Fig. 1) provided with an inwardly protruding stop (shown in annotated Fig. 1 below), and one of ordinary skill in the art would recognize this stop would be capable of limiting and fixing a structure into a desired location within the fitting. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

    PNG
    media_image1.png
    584
    556
    media_image1.png
    Greyscale

Annotated Anderson Fig. 1
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Anderson within the device of modified Koehler and provided wherein an outer wall of the feeding inlet is provided with a retreat stopping slot, and an inner wall of the feeding inlet is provided with a limiting mechanism, to limit and fix the throttle pipe, given that Anderson teaches fittings including these structures have enhanced structural integrity and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 413, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729